      Case: 3:20-cv-00032-MJN Doc #: 12 Filed: 07/23/20 Page: 1 of 1 PAGEID #: 2835




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

TABITHA A. HONAKER-WEST,

         Plaintiff,                                    Case No.: 3:20-cv-32

vs.

COMMISSIONER                                           Magistrate Judge Michael J. Newman
OF SOCIAL SECURITY,                                    (Consent Case)

         Defendant.


   ORDER AND ENTRY: (1) GRANTING THE JOINT MOTION FOR REMAND
 (DOC. 11); (2) REMANDING THIS CASE TO THE COMMISSIONER UNDER THE
  FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR FURTHER PROCEEDINGS; (3)
      ORDERING THE ENTRY OF JUDGMENT REMANDING THIS CASE
ACCORDINGLY; AND (4) TERMINATING THIS CASE ON THE COURT’S DOCKET


         This Social Security disability benefits appeal is presently before the Court on the parties’

joint stipulation to remand this case to the Commissioner for further administrative proceedings

pursuant to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. 11. For good cause shown, and

absent opposition, IT IS ORDERED THAT: (1) the ALJ’s non-disability finding is found

unsupported by substantial evidence, and the parties’ joint motion for a remand (doc. 11) is

GRANTED; (2) this case is REMANDED to the Commissioner under the Fourth Sentence of 42

U.S.C. § 405(g) for further proceedings; and (3) this case is TERMINATED upon the Court’s

docket. The Clerk is ORDERED to enter judgment accordingly.

         IT IS SO ORDERED.


Date: 7/23/2020                                        s/Michael J. Newman
                                                       Michael J. Newman
                                                       United States Magistrate Judge
